Case 7:18-cr-01757 Document 23 Filed on 04/09/19 in TXSD Page 1 of 4
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                   April 16, 2019
                                                                David J. Bradley, Clerk
Case 7:18-cr-01757 Document 23 Filed on 04/09/19 in TXSD Page 2 of 4
Case 7:18-cr-01757 Document 23 Filed on 04/09/19 in TXSD Page 3 of 4
Case 7:18-cr-01757 Document 23 Filed on 04/09/19 in TXSD Page 4 of 4
